Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is objected to because of the following informalities: “each inner peripheral side portion” and “each inner peripheral corner portion” lack proper antecedent basis.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-110009 in view of JP 2009-295321.
	Regarding claims 1 and 8, JP ‘009 substantially discloses the claimed invention, including a connector 1 comprising: a terminal fitting 2; a housing component 3 which houses the terminal fitting and is provided with a fitting portion 611 for fitting and connecting an outer peripheral surface of the fitting portion to an inner peripheral surface 80a of a mating fitting portion 901 (Figure 7); and an annular water cut-off member 4 which is assembled to the outer peripheral surface of the fitting portion with an inner peripheral side of the water cut-off member brought into close contact with the outer peripheral surface, and brings an outer peripheral side of the water cut-off member into close contact with the inner peripheral surface of the mating fitting portion at a fitting completion position of the fitting portion and the mating fitting portion, wherein the fitting portion has the outer peripheral surface in which a plurality of outer peripheral side portions for each inner peripheral side portion arranged with a first gap to face the inner peripheral side portion of the inner peripheral surface of the mating fitting portion at the fitting completion position, and a plurality of outer peripheral corner portions for each inner peripheral corner portion arranged with a second gap to face the inner peripheral corner portion of the inner peripheral surface of the mating fitting portion at the fitting completion position, are alternately connected in a circumferential direction, the water cut-off member has a water cut-off side portion for each combination of a pair of the outer peripheral side portions and the inner peripheral side portions that brings the inner peripheral side and the outer peripheral side into close contact between the pair of the outer peripheral side portions and the inner peripheral side portions, and a water cut-off corner portion for each combination of a pair of the outer peripheral corner portions and the inner peripheral corner portions that brings the inner peripheral side and the outer peripheral side into close contact between the pair of the outer peripheral corner portions and the inner peripheral corner portions.  Figure 3 of JP ‘321 discloses the outer peripheral corner portion 3 is formed so that a spacing of the second gap is narrower than a spacing of the first gap 21, and to form the first and second gaps of JP ‘009 in this way thus would have been obvious, for better sealing.
Regarding claim 2, JP ‘009 (Figure 5) discloses a plurality of the first gaps is formed such that all of the first gaps are arcuate or linear, or is formed such that arcuate and linear shapes are mixed, and a plurality of the second gaps is formed such that all of the second gaps are arcuate.
Regarding claims 3 and 4, JP ‘009 discloses the outer peripheral surface of the fitting portion comprises the four outer peripheral side portions and the four outer peripheral corner portions.
Regarding claims 5-7, JP ‘009 discloses a screw member 68 for screwing and fixing a fixing portion of the housing component to a mating fixing portion at the fitting completion position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833